Title: 24th.
From: Adams, John Quincy
To: 


       Eliza, spent the day here. Received some books from Braintree. Studied Watts’s logic, in the afternoon, and have now got upon the subject of Syllogisms, which I do not as yet perfectly understand, but believe I shall with another reading. This method of Syllogism, is not the most perfect kind of rhetoric. Anything may be proved by it according to the rules: though nothing can be proved in fact but what the adversary chooses to grant.
       It snow’d hard, all day. Wrote a letter in the Evening to my Mamma.
      